Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 09, 2021

The Court of Appeals hereby passes the following order:

A21A1444. JAMES A. RAFAC v. JIANGSU LINHAI POWER MACHINERY
    GROUP CORPORATION.

      Plaintiff James A. Rafac filed a personal injury suit against multiple
defendants, including Jiangsu Linhai Power Machinery Group Corp. Jiangsu filed
a motion to dismiss for lack of timely service of process, which the trial court granted.
In a prior appeal, this Court vacated the trial court’s dismissal order (“the initial
dismissal order”) and judgment and remanded the case for reconsideration of the
motion to dismiss under the proper legal standard. See Case No. A20A0905, decided
Nov. 2, 2020. Following remand, the trial court conducted additional proceedings and
entered a second dismissal order, from which Rafac now appeals. We lack
jurisdiction.
      The trial court’s second dismissal order only pertained to Jiangsu, and it
appears that the claims against the other defendants remain unresolved. “Unless the
court in an order dismissing one of multiple defendants makes an express
determination of finality as set out in OCGA § 9-11-54 (b)[,] . . . the case is still
pending in the trial court and the procedure for interlocutory appeals [under OCGA
§ 5-6-34 (b)] must be followed.” All Risk Ins. Agency, Inc. v. Rockbridge Sanitation
Co., 166 Ga. App. 728, 728 (305 SE2d 390) (1983) (punctuation omitted). Accord
Spivey v. Rogers, 167 Ga. App. 729, 729 (307 SE2d 677) (1983). Where, as here,
neither of these code sections has been followed,1 the appeal is premature and must


      1
        The record for the prior appeal reflected that after entering the initial
dismissal order, the trial court also entered a final judgment as to Jiangsu pursuant to
be dismissed. See All Risk Ins. Agency, Inc., 166 Ga. App. at 728. Accordingly, this
direct appeal is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/09/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




OCGA § 9-11-54 (b). But the judgment was vacated in the prior appeal. The
provisions of OCGA § 9-11-54 (b) were not invoked when the trial court
subsequently entered the second dismissal order. As a result, the second dismissal
order is not directly appealable. See OCGA § 5-6-34 (a); Carlisle v. Travelers Ins.
Co., 195 Ga. App. 21, 22 (392 SE2d 344) (1990).